IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


U.S. BANK NATIONAL ASSOCIATION AS : No. 188 WAL 2017
TRUSTEE FOR THE PENNSYLVANIA      :
HOUSING FINANCE AGENCY,           :
                                  : Petition for Allowance of Appeal from
                Respondent        : the Order of the Superior Court
                                  :
                                  :
           v.                     :
                                  :
                                  :
BRYAN J. WATTERS AND PROPOSED     :
INTERVENER, DIANE WATTERS,        :
                                  :
                Petitioners       :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of August, 2017, the Petition for Allowance of Appeal is

DENIED.